DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2018/0159993 to Funakawa, and further in view of US PG Pub 2009/0213407 to Kamiya.

Regarding claim 1. Funakawa discloses an integrated apparatus (Fig. 1, Composite Apparatus 10) comprising: 
an image processing apparatus (Fig. 1, MFP 100); 
an Information Technology (IT) processing apparatus (Fig. 1, IT Apparatus 200); and 
a common display operation panel (Fig. 1, Console Display 300), 
wherein the integrated apparatus causes the common display operation panel to selectively display a first screen generated by the image processing apparatus and a second screen generated by the IT processing apparatus (“a first apparatus and a second apparatus each being capable of operating independently; and [0013] a console display being shared by the first apparatus and the second apparatus, the first apparatus and the second apparatus each including: [0014] a display memory that stores display data to be displayed on the console display; and [0015] a drawing processor that makes the console display show the display data stored on the display memory, the composite apparatus further including: [0016] a selector that selectively connects the drawing processor of the first or second apparatus to the console display; and [0017] a switch processor that receives a connection request from the first or second apparatus, the connection request requesting to connect the drawing processor of the first or second apparatus to the console display and that makes the selector connect the drawing processor of either the first or second apparatus to the console display, the either one having issued the connection request, wherein, while being connected to the console display”, paragraph 11), and the integrated apparatus: 
obtains a job executed by the image processing apparatus and a job executed by the IT processing apparatus (“the console display 300 transfers touch information representing the coordinates of the user event to the MFP 100 or the IT apparatus 200”, paragraph 43); 
launches an application and causes each of the image processing apparatus and the IT processing apparatus to execute the job (“the console display 300 transfers touch information representing the coordinates of the user event to the MFP 100 or the IT apparatus 200.  The MFP 100 or the IT apparatus 200 then executes processing in accordance with the coordinates and makes the console display 300 show display data stored on the display memory 105 or the display memory 205 by transferring the same to the console display 300”, paragraph 43); and 
switches, based on a determination criterion related to a function exhibited by the image processing apparatus, display by the display operation panel (“The MFP 100 or the IT apparatus 200 then executes processing in accordance with the coordinates and makes the console display 300 show display data stored on the display memory 105 or the display memory 205 by transferring the same to the console display 300”, paragraph 43) at a time when the job indicated is executed by the image processing apparatus, to the first screen or the second screen (Fig. 9, “The horizontal axis of the charts of FIG. 9 represents a temporal axis. The chart titled "MFP VRAM" indicates the timing at which display data is stored on the display memory 105 of the MFP 100; the chart titled "IT Apparatus VRAM" indicates the timing at which display data is stored on the display memory 205 of the IT apparatus 200. The chart titled "Display Data" indicates the timing at which the console display 300 shows the display data”, paragraph 72, “in accordance with the order of priority, the switch processor 20 makes the selector 30 continuously select the MFP 100, and thus the console display 300 continuously shows the operation screen B of the MFP 100. As described above, the order of priority on the cause for connection request is set in advance. When connection requests from the MFP 100 and the IT apparatus 200 are conflicting, the switch processor 20 makes the selector 30 select either the MFP 100 or the IT apparatus 200 having issued the connection request including the cause for connection request with a higher priority such that the drawing processor 103 or 203 is connected to the console display 300. That is, the switch processor 20 controls the selective connection appropriately even in the case of a conflict between connection requests from the MFP 100 and the IT apparatus 200”, paragraph 78).

While Funakawa describes a manual job flow and thus thereby a workflow, Funakawa does not make explicit “a workflow”.  Kamiya, in the same area of a multi-function peripheral connected to a client PC and a workflow server with a LAN, teaches “a workflow” (“execution data for executing respective workflows and display data for controlling display included in the temporary workflow list are acquired from the client, and the display is controlled so as to display the executable workflow”, Abstract, “the acquiring unit acquires execution data of the workflow to be executed from the server, and the display control unit switches the display for the workflow to be executed from the display for the inexecutable workflow to the display for the executable workflow”, claim 7).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Funakawa’s multi-function peripheral connected to a client PC and a workflow server with a LAN to include: a workflow.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Funakawa’s multi-function peripheral connected to a client PC and a workflow server with a LAN by the teaching of Kamiya because of the following reasons: (a) enabling the execution of desired workflows when the workflows are in an executable state, (paragraph 9, Kamiya); and (b) To reduce the cost of the management and maintenance of apparatuses in an entire workplace as taught by Funakawa at paragraph 4.
Regarding claim 2. Kamiya discloses wherein the determination criterion is a table that indicates a plurality of processes of the job executed by the image processing apparatus, each of the processes relates to a function attribute, the function attribute indicates whether a function performed in a corresponding process among the processes is supported by the IT processing apparatus, and the integrated apparatus determines whether the common display operation panel displays the first screen or the second screen based on presence and absence of function support indicated in a (Fig. 18, “the user interface 410 removes, for example, the mesh of the inexecutable button 703, switching to the executable state for users when inexecutable workflow ID 000005 in FIG. 18 is changed to an executable workflow. Display of the inexecutable button 703 is switched to the executable button 702. Workflow IDs 000001 to 000006 are displayed as executable workflows, and the processing ends. At this time, the execution data of workflow ID remains stored (evacuated) in the workflow server 103”, paragraph 130, “When the event received in step S1700 is an execution request from the user interface 410, the process moves to S1704. It is assumed that the target workflow for an execution request (execution target workflow) has, for example, workflow ID 000005 as shown in FIG. 18, and the status has already been changed from the inexecutable state to the executable state at the point when the execution request is received”, paragraph 131).Regarding claim 12. Funakawa discloses wherein the common display operation panel is connected to an interface of the image processing apparatus and an interface of the IT processing apparatus via a cable, switches an input source of image signals between the first screen and the second screen, and switches an output destination of operation signals indicating operations made on the first and second screens to at least one of (“a first apparatus and a second apparatus that operate independently; and a console display that is shared by the first and second apparatus. The first and second apparatus each includes: a display memory that stores display data; and a drawing processor that instructs the console display to display the display data. The composite apparatus further includes: a selector that selectively connects the drawing processor of the first or second apparatus to the console display; and a switch processor that receives a connection request from the first or second apparatus. The connection request includes requests to connect the drawing processor of the first or second apparatus to the console display and to instruct the selector to connect the drawing processor of either the first or second apparatus to the console display”, Abstract, the Office takes official notice that the above may be achieved “via a cable” as utilized for LANs as is well known by those of ordinary skill in the art).Regarding claim 13. Funakawa discloses a workflow execution control system for causing an integrated apparatus to execute a workflow (Fig. 1, Composite Apparatus 10, Abstract), 
(“a first apparatus and a second apparatus each being capable of operating independently; and [0013] a console display being shared by the first apparatus and the second apparatus, the first apparatus and the second apparatus each including: [0014] a display memory that stores display data to be displayed on the console display; and [0015] a drawing processor that makes the console display show the display data stored on the display memory, the composite apparatus further including: [0016] a selector that selectively connects the drawing processor of the first or second apparatus to the console display; and [0017] a switch processor that receives a connection request from the first or second apparatus, the connection request requesting to connect the drawing processor of the first or second apparatus to the console display and that makes the selector connect the drawing processor of either the first or second apparatus to the console display, the either one having issued the connection request, wherein, while being connected to the console display”, paragraph 11), the workflow execution control system: 
obtains a job executed by the image processing apparatus and a job executed by the IT processing apparatus (“the console display 300 transfers touch information representing the coordinates of the user event to the MFP 100 or the IT apparatus 200”, paragraph 43); 
(“the console display 300 transfers touch information representing the coordinates of the user event to the MFP 100 or the IT apparatus 200.  The MFP 100 or the IT apparatus 200 then executes processing in accordance with the coordinates and makes the console display 300 show display data stored on the display memory 105 or the display memory 205 by transferring the same to the console display 300”, paragraph 43); and 
switches based on a determination criterion related to a function exhibited by the image processing apparatus, display by the display operation panel (“The MFP 100 or the IT apparatus 200 then executes processing in accordance with the coordinates and makes the console display 300 show display data stored on the display memory 105 or the display memory 205 by transferring the same to the console display 300”, paragraph 43) at a time when the job is executed by the image processing apparatus, to the first screen or the second screen (Fig. 9, “The horizontal axis of the charts of FIG. 9 represents a temporal axis. The chart titled "MFP VRAM" indicates the timing at which display data is stored on the display memory 105 of the MFP 100; the chart titled "IT Apparatus VRAM" indicates the timing at which display data is stored on the display memory 205 of the IT apparatus 200. The chart titled "Display Data" indicates the timing at which the console display 300 shows the display data”, paragraph 72, “in accordance with the order of priority, the switch processor 20 makes the selector 30 continuously select the MFP 100, and thus the console display 300 continuously shows the operation screen B of the MFP 100. As described above, the order of priority on the cause for connection request is set in advance. When connection requests from the MFP 100 and the IT apparatus 200 are conflicting, the switch processor 20 makes the selector 30 select either the MFP 100 or the IT apparatus 200 having issued the connection request including the cause for connection request with a higher priority such that the drawing processor 103 or 203 is connected to the console display 300. That is, the switch processor 20 controls the selective connection appropriately even in the case of a conflict between connection requests from the MFP 100 and the IT apparatus 200”, paragraph 78).

While Funakawa describes a manual job flow and thus thereby a workflow, Funakawa does not make explicit “a workflow”.  Kamiya, in the same area of a multi-function peripheral connected to a client PC and a workflow server with a LAN, teaches “a workflow” (“execution data for executing respective workflows and display data for controlling display included in the temporary workflow list are acquired from the client, and the display is controlled so as to display the executable workflow”, Abstract, “the acquiring unit acquires execution data of the workflow to be executed from the server, and the display control unit switches the display for the workflow to be executed from the display for the inexecutable workflow to the display for the executable workflow”, claim 7).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Funakawa’s multi-function peripheral connected to a client PC and a workflow server with a LAN to include: a workflow.

Regarding claim 14. Funakawa discloses an Information Technology (IT) processing apparatus that is integrated with an image processing apparatus (Fig. 1, Composite Apparatus 10, Abstract) and uses a common display operation panel to selectively display a first screen generated by the image processing apparatus and a second screen generated by the IT processing apparatus (“a first apparatus and a second apparatus each being capable of operating independently; and [0013] a console display being shared by the first apparatus and the second apparatus, the first apparatus and the second apparatus each including: [0014] a display memory that stores display data to be displayed on the console display; and [0015] a drawing processor that makes the console display show the display data stored on the display memory, the composite apparatus further including: [0016] a selector that selectively connects the drawing processor of the first or second apparatus to the console display; and [0017] a switch processor that receives a connection request from the first or second apparatus, the connection request requesting to connect the drawing processor of the first or second apparatus to the console display and that makes the selector connect the drawing processor of either the first or second apparatus to the console display, the either one having issued the connection request, wherein, while being connected to the console display”, paragraph 11), the IT processing apparatus: 
obtains a job executed by the image processing apparatus and a job executed by the IT processing apparatus (“the console display 300 transfers touch information representing the coordinates of the user event to the MFP 100 or the IT apparatus 200”, paragraph 43); 
launches an application and causes each of the image processing apparatus and the IT processing apparatus to execute the job (“the console display 300 transfers touch information representing the coordinates of the user event to the MFP 100 or the IT apparatus 200.  The MFP 100 or the IT apparatus 200 then executes processing in accordance with the coordinates and makes the console display 300 show display data stored on the display memory 105 or the display memory 205 by transferring the same to the console display 300”, paragraph 43); and 
switches, based on a determination criterion related to a function exhibited by the image processing apparatus, display by the display operation panel (“The MFP 100 or the IT apparatus 200 then executes processing in accordance with the coordinates and makes the console display 300 show display data stored on the display memory 105 or the display memory 205 by transferring the same to the console display 300”, paragraph 43) at a time when the job is executed by the image processing apparatus, to the first screen or the second screen (Fig. 9, “The horizontal axis of the charts of FIG. 9 represents a temporal axis. The chart titled "MFP VRAM" indicates the timing at which display data is stored on the display memory 105 of the MFP 100; the chart titled "IT Apparatus VRAM" indicates the timing at which display data is stored on the display memory 205 of the IT apparatus 200. The chart titled "Display Data" indicates the timing at which the console display 300 shows the display data”, paragraph 72, “in accordance with the order of priority, the switch processor 20 makes the selector 30 continuously select the MFP 100, and thus the console display 300 continuously shows the operation screen B of the MFP 100. As described above, the order of priority on the cause for connection request is set in advance. When connection requests from the MFP 100 and the IT apparatus 200 are conflicting, the switch processor 20 makes the selector 30 select either the MFP 100 or the IT apparatus 200 having issued the connection request including the cause for connection request with a higher priority such that the drawing processor 103 or 203 is connected to the console display 300. That is, the switch processor 20 controls the selective connection appropriately even in the case of a conflict between connection requests from the MFP 100 and the IT apparatus 200”, paragraph 78).

While Funakawa describes a manual job flow and thus thereby a workflow, Funakawa does not make explicit “a workflow”.  Kamiya, in the same area of a multi-function peripheral connected to a client PC and a workflow server with a LAN, teaches “a workflow” (“execution data for executing respective workflows and display data for controlling display included in the temporary workflow list are acquired from the client, and the display is controlled so as to display the executable workflow”, Abstract, “the acquiring unit acquires execution data of the workflow to be executed from the server, and the display control unit switches the display for the workflow to be executed from the display for the inexecutable workflow to the display for the executable workflow”, claim 7).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Funakawa’s multi-function peripheral connected to a client PC and a workflow server with a LAN to include: a workflow.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Funakawa’s multi-function peripheral connected to a client PC and a workflow server with a LAN by the teaching of Kamiya because of the following reasons: (a) enabling the execution of desired workflows when the workflows are in an executable state, (paragraph 9, Kamiya); and (b) To reduce the cost of the management and maintenance of apparatuses in an entire workplace as taught by Funakawa at paragraph 4.
Regarding claim 15. Funakawa discloses causing a computer of an Information Technology (IT) processing apparatus that is integrated with an image processing apparatus (Fig. 1, Composite Apparatus 10, Abstract) and uses a common display operation panel to selectively display a first screen generated by the image processing apparatus and a second screen generated by the computer (“a first apparatus and a second apparatus each being capable of operating independently; and [0013] a console display being shared by the first apparatus and the second apparatus, the first apparatus and the second apparatus each including: [0014] a display memory that stores display data to be displayed on the console display; and [0015] a drawing processor that makes the console display show the display data stored on the display memory, the composite apparatus further including: [0016] a selector that selectively connects the drawing processor of the first or second apparatus to the console display; and [0017] a switch processor that receives a connection request from the first or second apparatus, the connection request requesting to connect the drawing processor of the first or second apparatus to the console display and that makes the selector connect the drawing processor of either the first or second apparatus to the console display, the either one having issued the connection request, wherein, while being connected to the console display”, paragraph 11), the program causing the computer to perform: 
obtaining a job executed by the image processing apparatus and a job executed by the IT processing apparatus (“the console display 300 transfers touch information representing the coordinates of the user event to the MFP 100 or the IT apparatus 200”, paragraph 43); 
launching an application and causing each of the image processing apparatus and the IT processing apparatus to execute the job (“the console display 300 transfers touch information representing the coordinates of the user event to the MFP 100 or the IT apparatus 200.  The MFP 100 or the IT apparatus 200 then executes processing in accordance with the coordinates and makes the console display 300 show display data stored on the display memory 105 or the display memory 205 by transferring the same to the console display 300”, paragraph 43); and 
switching, based on a determination criterion related to a function exhibited by the image processing apparatus, display by the display operation panel (“The MFP 100 or the IT apparatus 200 then executes processing in accordance with the coordinates and makes the console display 300 show display data stored on the display memory 105 or the display memory 205 by transferring the same to the console display 300”, paragraph 43) at a time when the job indicated is executed by the image processing apparatus, to the first screen or the second screen (Fig. 9, “The horizontal axis of the charts of FIG. 9 represents a temporal axis. The chart titled "MFP VRAM" indicates the timing at which display data is stored on the display memory 105 of the MFP 100; the chart titled "IT Apparatus VRAM" indicates the timing at which display data is stored on the display memory 205 of the IT apparatus 200. The chart titled "Display Data" indicates the timing at which the console display 300 shows the display data”, paragraph 72, “in accordance with the order of priority, the switch processor 20 makes the selector 30 continuously select the MFP 100, and thus the console display 300 continuously shows the operation screen B of the MFP 100. As described above, the order of priority on the cause for connection request is set in advance. When connection requests from the MFP 100 and the IT apparatus 200 are conflicting, the switch processor 20 makes the selector 30 select either the MFP 100 or the IT apparatus 200 having issued the connection request including the cause for connection request with a higher priority such that the drawing processor 103 or 203 is connected to the console display 300. That is, the switch processor 20 controls the selective connection appropriately even in the case of a conflict between connection requests from the MFP 100 and the IT apparatus 200”, paragraph 78).

While Funakawa describes a manual job flow and thus thereby a workflow, Funakawa does not make explicit “a workflow”.  Kamiya, in the same area of a multi-function peripheral connected to a client PC and a workflow server with a LAN, teaches “a workflow” (“execution data for executing respective workflows and display data for controlling display included in the temporary workflow list are acquired from the client, and the display is controlled so as to display the executable workflow”, Abstract, “the acquiring unit acquires execution data of the workflow to be executed from the server, and the display control unit switches the display for the workflow to be executed from the display for the inexecutable workflow to the display for the executable workflow”, claim 7).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Funakawa’s multi-function peripheral connected to a client PC and a workflow server with a LAN to include: a workflow.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Funakawa’s multi-function peripheral connected to a client PC and a workflow server with a LAN by the teaching of Kamiya because of the following reasons: (a) enabling the execution of desired workflows when the workflows are in an executable state, (paragraph 9, Kamiya); and .

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,896,870 to Kobayashi et al discloses that an image forming system comprises an image forming apparatus and an external terminal. The image forming apparatus has a receiving part for receiving operation input information on an operation input into an operation screen from the external terminal, a specifying part for specifying a first program to which an execution instruction is given through the operation screen on the basis of the operation input information, a determination part for determining a second program having the same function as that of the first program as an execution object program on the condition that the second program is installed in the external terminal, and a notification part for notifying the external terminal that the second program is determined as the execution object program. The external terminal executes a processing in accordance with the second program and displays a result of the processing executed in accordance with the second program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.

Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672